DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s argument received on 04/04/2022, in response to the Non-Final Action mailed on 01/04/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4 –7 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Z-Corporation (WO 2007/114895 A1, herein after D1) in view of  (WO2017/069778 A1 herein after D2)
For claims 1, 9, and 13, D1 teaches a method for three-dimensional (3D) printing (see [0002]-[0003]) and composition as claimed, comprising: 
 applying a build material composition to form a build material layer, the build material composition including a polyamide ([0158] recites “polyamide” as particulate material suitable for the process) having a melt enthalpy in pre-determined range ([0016][0019]), based on a  3D object model, selectively applying a fusing agent on  at least a portion of the build material layer, the fusing agent being selected from a core fusing agent ([0030]), a primer fusing agent ([0032]), or both, wherein a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 750 nm and exposing the build material layer to electromagnetic radiation coalesce the build material composition in the at least the portion to form a layer of a 3D object ([0010][0051], Figs. 2a-2f).
The difference of inventions according to independent claims 9, 13, from D1 is that a polyamide having a melt enthalpy ranging from greater than 100 J/g to less than 120 J/g, and the energy absorber is plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelength ranging from 400 nm to 780 nm. 
D2 teaches a method for three-dimensional printing wherein the energy absorber is a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelengths ranging from 400 nm to 780 nm (paragraph [0008]). 
In regards to additional limitation of claim 1, including a polyamide having a melt enthalpy, wherein one of: (i) the polyamide is a polyamide 12 and the melt enthalpy ranges from about 100 j/g about 130 J/g; or (ii) the polyamide is a polyamide 11 and the melt enthalpy ranges from about 105 J/g to about 140 J/g; or (iii) the polyamide is a polyamide 12 and the melt enthalpy ranges from about 60 J/g to about 80 J/g; or (iv) the polyamide is a polyamide 6,13 and the melt enthalpy ranges from about 110 J/g to about 125 J/g 
and additional limitation of claims 10-12, including polyamide 11, 12, and 6, 13, are known from D2 ([0012]), however, is silent to the given enthalpies as claimed [in claim 1 and 10-12]. 
Claim 1 and 9 appears to pertain to build composition, and specific parameters of using the composition is considered intended use and given little patentable weight; however, since D2 teaches similar polyamide, thus it would include similar functional properties. As per claim 13, it is noted that specific quantitative features regarding melt enthalpy of the polyamide are reduced to the selection of optimal or operating values by parameter that can be carried out by a person skilled in the art based on known patterns.  Additionally, the Examiner notes that the instant specification [0021] also states that “The polyamide may be any polyamide that has a melt enthalpy ranging from greater than 5 J/g to less than 150 J/g. In some examples, the polyamide is selected from group consisting of polyamide 12 (PA 12/nylon 12), polyamide 12-GB…” and applicant intend to imply that these materials includes the properties claimed, and thus similarly, D2 teaches that polyamides materials as claimed and thus would have the melt enthalpy, unless otherwise applicant provides parameters controlled in claim 13 specifically.
It is noted that the dependent claims 4 and 15, pertaining to wherein the build material composition includes glass, iteratively applying individual build materials layers of the build material composition, selectively applying the fusing agent to at least some of the individual build material layers to define individually patterned layers, iteratively exposing the individually patterned layers to the electromagnetic radiation to form individual object layers, wherein each of the individual object layer is selected from the group consisting of a core layer, a primer layer, are known from D1 ([0022],[0030]-[0032], Figs. 2a-2f).
As for claims 2 and 14, regarding a melt enthalpy of the polyamide are reduced to the selection of optimal or operating values by a parameter that can be carried out by a person skilled in the art based on known parameters. 
As for claim 5 and 7, wherein fusing agent is the core fusing agent and the energy absorber further has absorption at wavelengths ranging from 800 nm to 4000 nm, as well as a coloring agent selected from the group consisting of a black agent, are known from D2 ([0008][0091]). 
As for claim 6, wherein the core and primer fusion agents are known from D1 ([0030]-[0032]), and the features related to a plasmonic resonance absorber having absorption at wavelength ranging from 800 nm to 4000 nm and having transparency at wavelength ranging from 400 t0 780 nm, known from D2 ([0008]). 
Claim   8 is rejected under 35 U.S.C. 103 as being unpatentable over Z-Corporation (WO 2007/114895 A1, herein after D1) in view of Zhao et al (WO 2016175813 A1, the examiner uses equivalent translation provided by US 10,814,549 B2, as D3).
As for claim 8, D1 teach all the limitations  fails to teach further comprising a detailing agent including a surfactant, a co-solvent, and water, however,  D3 teaches detailing agent including a surfactant, a co-solvent (see col 4 lines 20-25). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify D1 with including detailing agent including surface, co-solvent, and water, as taught by D3, for the benefit of producing desired type of 3D printed object having higher quality (see col 1 lines 5-20). 
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
In regards to claims 1, 4– 7 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Z-Corporation (“Giller”) (WO 2007/114895 A1, herein after D1) in view of (WO2017/069778 A1 herein after D2), the applicant argued that Giller is silent to teaching of melt enthalpy properties of disclosed reactive polyamide thermoset. However, the Office states at page 4 of the Office Action: “specific quantative features regarding melt enthalpy of the polyamides are reduced to the selection of optimal or operating values by parameter that can be carried out by a person skilled in the art based on known patterns”. Applicant disagrees to the reasoning.
Examiner’s response: The Examiner would like to provide further clarification and explain why the process parameters relating to claim enthalpy would be obvious.  Claim 1 additionally recites: 
a polyamide having a melt enthalpy, wherein one of: (i) the polyamide is a polyamide 12 and the melt enthalpy ranges from about 100 j/g about 130 J/g; or (ii) the polyamide is a polyamide 11 and the melt enthalpy ranges from about 105 J/g to about 140 J/g; or (iii) the polyamide is a polyamide 12 and the melt enthalpy ranges from about 60 J/g to about 80 J/g; or (iv) the polyamide is a polyamide 6,13 and the melt enthalpy ranges from about 110 J/g to about 125 J/g.
The materials including polyamide 11, 12, and 6, 13, are known from D2 ([0012]), however, is silent to the given enthalpies as claimed [in claim 1 and 10-12]. It is noted that specific quantitative features regarding melt enthalpy of the polyamide are reduced to the selection of optimal or operating values by parameter that can be carried out by a person skilled in the art based on known patterns. The term “Enthalpy”  is very well known and is  related to the internal energy, product of the pressure and volume, H = E+PV, which would have been obvious control parameters in a system, and the reaction enthalpy is often utilized to control heat flow during solidification. The examiner notes that since all the polymers, such as polyamide, claimed are known and taught by D2 ([0012]), it would have been obvious to control enthalpy in the process system for similar functional benefit. 
Claim 1 and 9 pertains to “a three-dimensional printing kit” and is written much broader than argued as it relates to only build composition and the process of using is given little weight for those claims.  As per claim 13 which is an actual process claim, it is unclear whether there is any unexpected result achieved due to having such melt enthalpies, and what parameters are controlled in combination with whether there is specific fusing agent used.
Furthermore, the Examiner notes that the claims 1,9, 13 does not yet recite specific parameters control in the system to have such enthalpy, and furthermore, review of the instant specification [0021] –[0024] appears to teach that polyamide may be any polyamide that has melt enthalpy ranging from greater than 5 J/g to less than 150 J/g, and since these materials are taught by D2, based on instant specification, these polyamide has the similar functional properties as claimed (or can be used in similar manner) and therefore, all the claims are rejected similarly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Additional references that supports control of enthalpy in a system are  
US 2015/0259530 A1 recites controlled rate or kinetics at which crystallization occurs generates enough heat of fusion or enthalpy to induce molecular reptation at the extrude-item interface to bond the extruder layer to the item such that layers have enough bond to prevent de-lamination.  Also see similarly, US 2015/0251353 A1. 
For example, US 2017/0021417 A1 – teaches thermodynamic controls including enthalpy control in a system ([0034],[0113], Fig 5A).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743